                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OKLAHOMA

    UNITED STATES OF AMERICA,                         )
                                                      )
                 Plaintiff,                           )
                                                      )
    v.                                                )       Case No. 18-CR-251-CVE
                                                      )
    CHRISTOPHER R PARKS;                              )
    GARY ROBERT LEE;                                  )
    JERRY MAY KEEPERS; and                            )
    KRISHNA BALARAMA PARCHURI,                        )
                                                      )
                 Defendants.                          )

                                      OPINION AND ORDER

         Before the Court are Defendant Parchuri’s Motion to Set Witness and Exhibit Disclosure

Deadlines (“Motion for Disclosure Deadlines”) (ECF No. 117) and Defendant Parchuri’s Third

Motion for Identification and Disclosure of Brady/Giglio Material (“Motion for Identification”)

(ECF No. 118), which were referred to the undersigned.1

I.       Motion for Disclosure Deadlines (ECF No. 117)

         Defendant Parchuri moves the Court to set the following deadlines: (1) United States to

produce expert witness disclosures under Rule 16(a)(1)(G) at least 60 days before trial; (2) United

States to produce any exhibits “it intends to introduce at trial via an expert” at least 60 days before

trial; (3) parties to exchange witness lists and trial exhibits 30 days before trial; (4) supplementation

of witness and exhibit lists at least 15 days before trial, with no further supplementation absent a

showing of good cause.

         Defendants Lee and Keepers concur with Defendant Parchuri’s proposal. Defendant Parks

concurs with Parchuri’s proposal, except the “good cause” requirement for any supplementation



1
  A summary of the charges against each Defendant are set forth in prior Orders and will not be
repeated here. See, e.g., ECF No. 102.
of the witness and exhibit list after expiration of the last deadline in the Scheduling Order. Parks

states that he “does not object to either the government or the defendants supplementing their

witness and exhibit lists so long as the supplementation does not serve as a ruse for any party’s

deliberate failure . . . .” ECF No. 131 at 1. The United States concurs with Parchuri’s proposal,

except: (1) disclosure of expert exhibits 60 days before trial; and (2) the “good cause” requirement.

The Court addresses these two disputed scheduling issues below.

       A.      “Expert Exhibit” Disclosures

       Parchuri argues that the United States will present “forensic expert testimony that analyzes

and summarizes [Oklahoma Compounding Pharmacy’s] voluminous, confusing, and complex

accounting and claims data” and argues that he cannot adequately prepare “rebuttal expert

summaries and analysis without sufficient time to digest and react to the government’s complex

expert accounting and claims summaries.” ECF No. 117 at 3. The United States disagrees that

the case requires any forensic expert testimony. The United States argues that, in any event,

“Parchuri does not cite a single case that would compel the government to tender all exhibits

applicable to expert testimony sixty days before trial.” ECF No. 126 at 2.

       Federal Rule of Criminal Procedure 16(a)(1)(G) requires the United States to provide a

written summary of expert testimony, which “must describe the witness’s opinions, the bases and

reasons for the opinions, and the witness’s qualifications.” The purpose of the expert disclosure

requirement is to “ensure that an opposing party will have time to adequately prepare for trial (e.g.,

to prepare an effective cross-examination challenging the experts’ qualifications and conclusions,

or to obtain a competing expert).” United States v. Sandoval, 680 F. App’x 713, 716 (10th Cir.

2017) (internal quotations omitted). The advisory committee notes state that expert disclosures do

not “extend to summary witnesses who may testify under Federal Rule of Evidence 1006 unless



                                                  2
the witness is called to offer expert opinions apart from, or in addition to, the summary evidence.”

Fed. R. Crim. P. 16 advisory committee’s note to 1993 amendment.

       The undersigned denies Defendants’ request for disclosure of all “expert exhibits,” along

with the expert disclosures already required by Rule 16(a)(1)(G). The rule does not mention or

require disclosure of exhibits that will be introduced via expert. In absence of express requirement

by the rule, the Court finds Defendant Parchuri’s request for disclosure of all “expert exhibits” to

be potentially overbroad and premature. Instead, the issues raised by Parchuri are better decided

with specific information regarding what (if any) expert disclosures are provided, and specific

arguments as to whether such disclosures are adequate to serve the purpose of Rule 16(a)(1)(G).

This aspect of the motion is denied without prejudice to seeking similar relief on an expedited

basis once expert disclosures occur.

       B.        “Good Cause” Requirement

       The undersigned denies Parchuri’s request to build in a “good cause” standard for any

supplementation of witness and exhibit lists occurring after the last deadline in the scheduling

order. The parties agreed to a supplementation deadline, and the Court finds any further relief

unnecessary. The district judge shall retain broad discretion to permit or exclude witnesses and

exhibits identified after such deadline, under the legal standard deemed appropriate upon the filing

of any motion.

II.    Motion for Identification (ECF No. 118)

       In this motion, Defendant Parchuri requests that the Court: (1) order the government to

identify Brady/Giglio material within the production of “Grosvenor Gmail documents”; (2)

preclude the United States from introducing at trial any evidence contained in the Grosvenor Gmail

documents; and (3) grant such other appropriate relief in the interests of fundamental fairness and

case management.

                                                 3
       The Grosvenor Gmail documents consist of approximately 1 million pages of documents,

which the United States obtained pursuant to a search warrant of Jake Grosvenor’s (“Grosvenor”)

Gmail account. Grosvenor worked at Oklahoma Compounding Pharmacy and associated business

entities from June 2013 to April 2019 as a comptroller/accountant. On October 28, 2019, the

United States advised that the Grosvenor Gmail documents would be produced within five days.

On January 24, 2020, the United States learned the documents had not been produced. The United

States then notified defense counsel of the error and produced the documents on February 7, 2020.

       The undersigned denies the Motion for Identification for two reasons. First, United States

District Judge Claire Eagan denied Parchuri’s original request for the United States to identify

Brady material within documents previously produced. See ECF No. 102 at 6 & n.3 (reasoning

that “defendants have cited no Supreme Court or Tenth Circuit precedent that plaintiff has any

obligation to identify potentially exculpatory evidence in materials that have already been

produced” and noting that “it is unlikely that there will be any evidence that is directly exculpatory

in nature” and that it is “far more likely that defendants will rely on the absence of payments or

kickbacks in attempt to prove their innocence”). Further, Judge Eagan found a second, similar

request by Parchuri moot in light of granting a continuance, noting that “Parchuri is primarily

complaining about the unfairness of being required to go to trial when all of the discovery has not

been produced.” ECF No. 113 at 9 n.2. Parchuri urges the Court to reach a different conclusion

as to the Grosvenor Gmail documents, citing the recent decision of United States v. Saffarina, No.

19-216, 2020 WL 224599 (D.D.C. Jan. 15, 2020). However, Saffarina is a district court decision

outside the Tenth Circuit, and it does not cause the undersigned to reconsider Judge Eagan’s prior

rulings.

       Second, even applying the reasoning of Saffarina, the issue is moot with respect to the

Grosvenor Gmail documents.         In Saffarina, the court held that “the government’s Brady

                                                  4
obligations require it to identify any known Brady material to the extent that the government knows

of any such material in its production of approximately 3.5 million pages of documents.” 2020

WL 224599, at *28. With respect to the documents at issue, the United States “can represent to

this Court and Dr. Parchuri that it has no existing knowledge of Brady/Giglio documents contained

in the Grosvenor Gmail documents.” ECF No. 125 at 5. In its response brief, the United States

listed documents within the Grosvenor Gmail documents that “appear pertinent to the instant

motion” and stated that “it will provide Parchuri with indexes related to the documents that

reference Parchuri, as well as documents that reference search terms related to federal health care

programs.”    ECF No. 125 at 3-4.       Further, since the time Parchuri filed the Motion for

Identification, the Court further extended the Scheduling Order and set a new trial date of October

19, 2020, lessening any prejudice caused by the United States’ delayed production of these

documents.

III.   Conclusion

       Defendant’s Third Motion for Identification and Disclosure of Brady/Giglio Material (ECF

No. 118) is denied.

       Defendant Parchuri’s Motion for Disclosure Deadlines (ECF No. 117) is granted in part

and denied in part. The Court enters the following additional disclosure deadlines, as a supplement

to the current Scheduling Order (ECF No. 130):

       Plaintiff Produce Expert Witness and Exhibit Disclosures: August 19, 2020

       Parties Exchange Witness and Exhibit Lists:                  September 17, 2020

       Parties Exchange Supplemental Witness and Exhibit Lists: October 5, 2020

       SO ORDERED this 26th day of February, 2020.



                                                     JODIF.JAYNE,MAGISTRATEJ
                                                                           UDGE
                                                     UNITEDSTATESDISTRICTCOURT
                                                 5
